Exhibit 10.2

CLEARWIRE CORPORATION

1475 120th Avenue Northeast

Bellevue, Washington 98005

November 30, 2011

Sprint Nextel Corporation

Sprint Holdco, LLC

Sprint Spectrum L.P.

6200 Sprint Parkway

Overland Park, Kansas 66251

Re: Commitment Agreement and Related Documents

Ladies and Gentlemen:

Reference is made to that certain Commitment Agreement, to be entered into on
the date hereof, by and among Sprint Nextel Corporation (“Sprint Nextel”),
Sprint HoldCo, LLC (“Sprint HoldCo” and, together with Sprint Nextel, the
“Sprint Parties”), Clearwire Corporation (“Clearwire”) and Clearwire
Communications LLC (“Clearwire LLC” and, together with Clearwire, the “Clearwire
Parties” and, together with the Sprint Parties and Sprint Spectrum L.P., the
“Parties”), including the exhibits thereto (the “Commitment Agreement”), the
Sprint/Clearwire Release, the MVNO Agreement and the MVNO Agreement Amendment.
Capitalized terms used herein without definition shall have the meaning set
forth in the Commitment Agreement.

By signing below you agree that upon the exercise of your preemptive rights
pursuant to Section 3.5 of the Equityholders’ Agreement, as contemplated by
Section 2 of the Commitment Agreement, you will purchase only shares of Class B
Common Stock and a corresponding number of Class B Units in Clearwire
Communications LLC and will not take any action, or exercise any right, to cause
such shares to be converted into shares of Class A Common Stock, unless and
until the Charter Amendment becomes effective. We agree that we will use
commercially reasonable best efforts to cause the Charter Amendment to become
effective as soon as reasonably practicable.

Except as expressly supplemented, superseded or modified hereby, the terms of
the Commitment Documents shall remain unchanged.

This Letter: (i) may be changed only in writing signed by each of the parties
hereto, and (ii) shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to the choice of law provisions
thereof. This Letter may be executed in counterparts and by different parties on
separate counterpart signature pages, each of which



--------------------------------------------------------------------------------

Sprint Nextel Corporation

Sprint Holdco, LLC

Sprint Spectrum L.P.

November 30, 2011

Page 2

constitutes an original and all of which taken together constitute one and the
same agreement. Delivery of a counterpart hereof by facsimile transmission or by
e-mail transmission of an Adobe portable document format file (also known as a
“PDF” file) shall be effective as delivery of a manually executed counterpart
hereof.

If you are in agreement with the terms of this Letter, please indicate your
acceptance by signing below.

 

Very truly yours, CLEARWIRE CORPORATION By:   /s/ Erik Prusch Name:   Erik
Prusch Title:  

President &

Chief Executive Officer

 

CLEARWIRE COMMUNICATIONS LLC By:   /s/ Erik Prusch Name:   Erik Prusch Title:  

President &

Chief Executive Officer



--------------------------------------------------------------------------------

Sprint Nextel Corporation

Sprint Holdco, LLC

Sprint Spectrum L.P.

November 30, 2011

Page 3

Accepted and agreed to this 30th day of November, 2011

 

SPRINT NEXTEL CORPORATION By:   /s/ Charles Wunsch Name:   Charles Wunsch Title:
 

Senior Vice President

 

SPRINT HOLDCO LLC By:   /s/ Charles Wunsch Name:   Charles Wunsch Title:  

President

 

SPRINT SPECTRUM L.P. By:   /s/ Charles Wunsch Name:   Charles Wunsch Title:  

Vice President